Citation Nr: 0622293	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  05-14 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degeneration of the 
posterior horn of the medial meniscus and minimal joint 
effusion, claimed as left knee condition. 

2.  Entitlement to service connection for tear of the 
posterior horn of the medial meniscus and small popliteal 
Baker's cyst of the right knee, claimed as right knee 
condition. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1989.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied service connection for degeneration of 
the posterior horn of the medial meniscus and minimal joint 
effusion of the left knee and tear of the posterior horn of 
the medial meniscus and small popliteal Baker's cyst of the 
right knee.  The veteran perfected an appeal of that 
decision.


FINDINGS OF FACT

1.  The current left knee condition first manifested several 
years after separation from service, and is not related to 
shin splints during service. 

2.  The current right knee condition first manifested several 
years after separation from service, and is not related to 
right knee patellofemoral syndrome during service. 


CONCLUSION OF LAW

1.  A left knee condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  A right knee condition was not incurred in or aggravated 
by active service. 38 U.S.C.A. § 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The veteran contends that she currently suffers from a left 
knee condition caused by physical training exercises 
performed during service.  She complains of pain, swelling, 
and noises in her knee when walking.  

The veteran's service medical records reveal a normal 
musculoskeletal system at induction in August 1986.  In 
October 1986, she sought treatment for left knee pain 
triggered by marching.  She reported that her left knee pain 
resolved when she stopped marching.  Her treating physician 
diagnosed muscular pain and prescribed pain relievers.  In 
April 1987, she again sought treatment for left knee pain.  
She reported no trauma within the preceding seventy two 
hours.  Upon examination, no injury, swelling, discoloration, 
deformity, or pain was observed.  Her physician diagnosed 
shin splints.  She was again treated for shin splints in May 
1987.  

In November 1987, the veteran underwent a periodic service 
medical examination.  She denied having a "trick" or locked 
knee, and her musculoskeletal system was normal.  According 
to an undated medical record, she sought treatment for right 
knee pain.  She gave no history of injury, but reported that 
the pain was worse with climbing.  Her physician ordered x 
rays of her knee and gave a provisional diagnosis of right 
knee patella femoral syndrome.  In May 1989, she returned to 
the clinic seeking treatment for right knee pain.  The X-rays 
revealed no abnormalities.  Her physician diagnosed 
retropatellar pain syndrome.  Her September 1989 separation 
examination noted a history of right knee pain and swelling 
with running.  No conditions of the left knee were noted.  
Her musculoskeletal system was considered normal at 
separation.  

She did not complain of or seek treatment for knee pain again 
until October 1999, when she reported chronic knee pain 
originating in service.  Her VA physician ordered X-rays, 
which were taken in August 2000.  The X-rays revealed 
adequate preservation of the articular spaces, no fractures, 
dislocations, or abnormal soft tissue calcifications. 

In April 2004, the veteran underwent a VA medical 
examination.  In addition to the examination, X-rays and an 
MRI were performed.  No objective evidence of painful motion, 
swelling, excess fluid, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement in 
either knee was observed.  The examiner noted moderate 
crepitation of the knee joints bilaterally.  Her patellar 
grinding test was negative.  The veteran exhibited a normal 
gait.  Her April 2004 MRI revealed degeneration of the 
posterior horn of the medial meniscus and minimal joint 
effusion of the left knee, and a tear of the posterior horn 
of the medial meniscus and a small popliteal Baker's cyst of 
the right knee.  Her X-rays were normal.  

In October 2004, the VA examiner reviewed the veteran's 
service medical records, VA treatment records, diagnostic 
test results, and his earlier examination report and 
concluded that her current knee condition was not incurred in 
service.  The examiner noted that her complaints of knee pain 
during service were acute and transitory and resolved with 
treatment.  Further, service medical records reveal that her 
in-service knee pain was never precipitated by trauma to 
either knee.  The examiner concluded that in the absence of 
trauma, there is no medical nexus between her current knee 
conditions and the episodes of right knee patellofemoral 
syndrome and shin splints during service.  

The sincerity of the veteran's belief that her right and left 
knee conditions are related to service is not in question.  
However, a layperson is not competent to opine on matters 
requiring medical knowledge, such as the medical etiology of 
her current condition.  Based upon the preponderance of the 
evidence, the Board finds that the veteran's left and right 
knee conditions were not caused by and are not the result of 
in-service shin splints or right knee patellofemoral 
syndrome.  Service connection is therefore denied. 

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate her claim, the RO notified her of the 
information and evidence needed to establish service 
connection in correspondence dated March 2004 by informing 
her of the evidence she was required to submit, including any 
evidence in her possession, and the evidence that the RO 
would obtain on her behalf.  Because service connection has 
been denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of her claim, the RO obtained her service 
medical records, her VA treatment records, and provided the 
veteran a VA joint examination in April 2004, as well as a 
medical opinion in October 2004.  She has not indicated the 
existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid her in substantiating this claim. 

	(CONTINUED ON NEXT PAGE)




ORDER

1. The claim of entitlement to service connection for 
degeneration of the posterior horn of the medial meniscus and 
minimal joint effusion, claimed as left knee condition is 
denied. 

2.  The claim of entitlement to service connection for tear 
of the posterior horn of the medial meniscus and small 
popliteal Baker's cyst of the right knee, claimed as right 
knee condition is denied. 



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


